This ordinance makes it a crime punishable by fine or imprisonment for one to violate the following provision:
"Every dwelling and the parts thereof * * * shall be kept in good repair by the owner."
The mandate to keep in good repair is indefinite and fails to inform the owner in advance what he must do or may not do. It goes beyond the requirements of sanitation, police power, or public health. A dwelling considered to be "in good repair" by one person may be considered by another totally *Page 274 
unfit for habitation. Is one or more of these conditions: old-fashioned papering, cracked plastering, a loose piece of siding, lack of painting, window glass puttying, replacing or repairing broken window sash, to be considered a failure to keep in good repair? Who is to know the answer in advance of an arrest? It is fundamental that a penal law cannot be sustained unless its mandates are so clearly expressed that any ordinary person can determine in advance what he may or what he may not do under it. People v. Goulding, 275 Mich. 353, 359. That part of the ordinance complained of cannot be upheld as a basis for a criminal prosecution. See People v. Austin, 301 Mich. 456.
The conviction should be set aside and the defendant discharged.
SHARPE, J., concurred with BOYLES, J. WIEST, J., took no part in this decision.